DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
In the manner set forth in MPEP 609.05(b), the Examiner has considered all of the references submitted as part of the Information Disclosure Statement(s), but has not found any to be particularly relevant.  If Applicant is aware of pertinent material in the references, Applicant should so state in a response to this Office action.
Applicant is reminded that MPEP 2004 states:
“It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995)”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims (23-26) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is not clear whether claim 23 is directed to a device or a medium hence making the claim vague and indefinite.  
Claims (24-26) recites the limitation "computer-readable medium" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) (1-26) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Derakhshani et al. (hereinafter Derakhshani)(US Publication 2016/0371555 A1)
Re claim 1, Derakhshani discloses a system associated with predicting authentication of a device user based on a joint features representation relative to an echo-signature associated with the device, the system comprising: an echo-signature engine including a processor that performs the following operations: emitting acoustic signals in response to a request for processing of a profile associated with the device (See fig. 3; ¶s 24-26, 41 where it teaches emitting a series of signals to acoustically interrogate faceness of the perceived interacting user.); receiving a set of echo acoustic signals that are tailored based on reflection of the acoustic signals from unique contours of one or more depth portions associated with the user relative to a discrete epoch (See fig. 3; ¶s 24-26, 41 where it teaches collecting the reflections of the signal, mostly from the face.); extracting one or more region segments associated with the 

Re claim 2, Derakhshani discloses wherein the joint features representation associated with the user profile includes acoustic features. (See ¶s 26, 33, 35)



Re claim 4, Derakhshani discloses wherein the joint features representation associated with the user profile includes extracted acoustic features associated with the unique contours of one or more depth portions relative to a discrete epoch. (See ¶s 29, 33, 35, 43, 56)

Re claim 5, Derakhshani discloses wherein the request for processing of the profile associated with a computing device comprises initial registration of an original user profile or authentication of a user profile relative to a current epoch for access to a computing device. (See ¶s 26, 41, 56)

Re claim 6, Derakhshani discloses wherein the request for processing of the profile associated with the computing device further comprises: authenticating a current user profile for access to the computing device by comparison of vector features associated with the joint feature representation of the original user profile with vector features associated with the joint feature representation of the current user profile relative to the current epoch. (See ¶s 8, 26, 41, 55-56)

Re claim 7, Derakhshani discloses wherein the wherein the operations further comprise authenticating the current user profile based on whether the vector features associated with the joint feature representation of the current user profile is above a threshold with respect similarity to vector features associated with the joint feature representation of the original user profile. (See ¶s 8, 26, 41, 51, 55)



Re claim 9, Derakhshani discloses wherein the operation of extracting the one or more region segments associated with the echo acoustic signals further comprises identifying a major echo segment in the one or more region segments associated with the received echo acoustic signals. (See ¶s 29, 43, 49)

Re claim 10, Derakhshani discloses wherein generating the joint features representation associated with the user profile further comprises augmenting the joint features representation with synthesized acoustics features and augmented landmark coordinates associated with the unique contours of one or more depth portions associated with the user relative to a varied discrete epoch. (See ¶s 21, 26, 35, 54, 56)

Re claim 11, Derakhshani discloses wherein one or more varied vector features associated with the synthesized acoustic features and/or augmented landmark coordinates are extracted for generating the joint features representation relative to the varied discrete epoch. (See ¶s 8, 21, 26, 35, 55-56)

Claims (12, 23) have been analyzed and rejected w/r to claim 1 above.
Claims (13-22, 24-26) have been analyzed and rejected w/r to claims (2-11) above.



Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        February 16, 2022